The question in this case is not whether there is competent evidence to support the commission's findings of fact, but, rather: Do those findings support the award of compensation to plaintiff or did the commission, in effect, grant a rehearing and reverse its previous adjudication?
The commission has no power to grant a rehearing. Dodge v.General Motors Corp., 321 Mich. 503; Fritz v. Rudy FurnaceCo., 218 Mich. 324; Boyich v. J.A. Utley Co., 306 Mich. 625;McLean v. Eaton Manufacturing Co., 286 Mich. 285;Fitzpatrick v. Olds Division of General Motors Corp.,282 Mich. 646; Baughman v. Railroad Co., 277 Mich. 70; Guss v.Ford Motor Co., 275 Mich. 30. The commission *Page 687 
may not reverse its former determination. In the absence of fraud or mistake an adjudication by the commission, unappealed from, is final and binding on the parties. Hughson v. City ofKalamazoo, 271 Mich. 36; Abraham v. City of Highland Park,274 Mich. 532; Nevels v. Walbridge Aldinger Co., 278 Mich. 214;  Abbott v. Saginaw Ice  Coal Co., 284 Mich. 462;Fidelity  Casualty Company of New York v. Vantaggi,300 Mich. 528.
On plaintiff's first application for compensation the commission in an opinion filed July 15, 1946, said in part:
"The record filed herein does not, in our opinion, warrant the conclusion that any disability plaintiff may have had subsequent to the time he stopped working for Natsche and Scheu on or about December 7, 1945 was due to a traumatic neurosis. The medical testimony presented in support of the plaintiff's claim comes from witnesses who makes no pretense at having in any sense specialized in a highly skilled field of medicine. * * * Consequently, we believe and find that the deputy commissioner was in error when he incorporated into his award a finding that the plaintiff was in fact suffering from a traumatic neurosis due to his injury of August 8, 1945. The reason for our conclusion is, that we do not think he had the necessary competent testimony to warrant such a conclusion. * * * In our opinion, any disability that the claimant may have had subsequent to December 8, 1945 attributable to his accident of August 8, 1945 had lessened to the point that compensation payments should cease as of March 15, 1946.
"An order will be entered modifying the award and granting compensation for total disability from August 9, to September 20, 1945 and from December 8, 1945 to March 15, 1946 when the same are stopped for the reasons set forth in this opinion." *Page 688 
One month later plaintiff filed an application which was not an application for further compensation, but a second application for compensation, the same as the first, raising the identical issues and not alleging any change of condition since the former hearing. On review the commission in an opinion filed August 15, 1947, said in part:
"The plaintiff's complaints are possibly a little more intensified than they were at the time of the previous hearing but they are substantially the same complaints that he had atthat time. The principal difference between this record and the previous record is that the plaintiff has made a further unsuccessful attempt to work and that we now have competent and convincing medical testimony of a disabling traumatic neurosis whereas before the medical testimony presented in support of the plaintiff's claim came from witnesses who made no pretense of being skilled in the field of psychiatry or neurology. * * * We find that the proofs now before us clearly indicate that the plaintiff is, and has been totally disabled by a traumatic neurosis which is the direct result of his personal injury of August 8, 1945. * * *
"The award of the deputy commissioner granting compensation to plaintiff from March 15, 1946 and until the further order of the commission is affirmed."
Thus the commission, on July 15, 1946, found and held that plaintiff was not disabled on or after March 15, 1946, and on August 15, 1947, reversed its former adjudication and found and held that plaintiff was disabled as of March 15, 1946, andthereafter, at the same time making no finding that plaintiff's condition had changed as to disability after March 15, 1946, but, in fact, finding that his complaints "are substantially the same complaints that he had at that time." The commission found that the "principal" change was in the quality of plaintiff's proofs *Page 689 
at the last hearing concerning the same matters and conditions which plaintiff had attempted to prove at the first. If this was not a rehearing of the same matter and a reversal of the commission's previous determination of the identical question, it is difficult indeed to conceive of an instance thereof. Mr. Justice NORTH recognizes this as relates to the period from March 15, 1946, to July 15, 1946, and writes for reversal of the commission's award as to that time on the theory that the commission had made a binding final determination that plaintiff was not disabled during that period. Having failed to find that plaintiff's physical condition had changed thereafter and having found, on the contrary, that it did not so change, the commission was without power to award compensation to plaintiff for the periods either before or after July 15, 1946. Rice v. J.F.Braun  Son, 271 Mich. 532; Burley v. Central Paper Co.,221 Mich. 595; Harris v. Castile Mining Co., 222 Mich. 709;Nevels v. Walbridge Aldinger Co., supra; Thomas v. FordMotor Co., 274 Mich. 564.
Plaintiff urges that even though the commission made no finding of change in his physical condition after the first hearing, this Court may make such finding, quoting from Goines v. KelseyHayes Wheel Co., 294 Mich. 156, 159, as follows:
"It is well settled that if the department fails to make a finding upon a material issue, we may examine the testimony taken at the hearing to determine whether there is any competent evidence to support the award. See Foley v. Detroit UnitedRailway, 190 Mich. 507; Harris v. Castile Mining Co.,222 Mich. 709; Trice v. Orchard Farm Pie Co., 281 Mich. 301."
In the instant case, however, the commission did not fail to make a finding on the subject but, on the contrary, made a finding that plaintiff's condition *Page 690 
had not changed, — that his complaints were substantially the same. There being competent evidence to support such finding, we are bound by it. Stewart v. Lakey Foundry  Machine Co.,311 Mich. 463. While there is testimony, quoted in Mr. Justice NORTH'S opinion, that plaintiff had been feeling somewhat worse, the undisputed testimony is that his complaints at the first and second hearing were the same, as the commission found, and there is no evidence whatsoever that he had become one whit more disabled after the first hearing, when the commission found he was not disabled at all.
"Whether physical condition of employee had changed since order stopping compensation was made is a question of fact, and finding of change made without evidence in support thereof is reversed.
"Employee, a cam grinder, who received injury to hand, returned to work not requiring use of hand and did not appeal from erroneously entered order stopping compensation, may reopen question of compensation only by a showing of changed physical condition." Ammond v. Muskegon Motor Specialties Co.
(syllabi), 265 Mich. 211.
The commission's finding on July 15, 1946, that plaintiff was not disabled and order stopping compensation as of March 15, 1946, may have been erroneous, but, unappealed from, were binding not only upon the parties but also upon the commission and this Court, and the question of compensation, therefore, could be reopened only upon an application for compensation alleging a change of physical condition and a showing in support thereof.Ammond v. Motor Specialties Co., supra.
The award should be reversed, with costs to defendants.
BOYLES, J., concurred with DETHMERS, J. *Page 691